Citation Nr: 0728311	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  06-06 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder 
disabilities.   
 
2.  Entitlement to service connection for a lumbar spine 
disability.   
 
3.  Entitlement to service connection for a cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from June 1995 to July 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 RO rating decision 
that denied service connection for bilateral shoulder 
disabilities, a lumbar spine disability, and a cervical spine 
disability.  In January 2007, the veteran testified at a 
Travel Board hearing at the RO.  

The issue of entitlement to service connection for a lumbar 
spine disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  Bilateral shoulder disabilities were not present during 
service or for several years thereafter, and were not caused 
by any incident of service.  

2.  A chronic cervical spine disability was not shown in 
service or presently.


CONCLUSIONS OF LAW

1.  Bilateral shoulder disabilities were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).  

2.  A chronic cervical spine disability was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between 
the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in an August 2004 letter, issued prior to the 
decision in appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence he has 
in his possession that pertains to the claim.  A March 2006 
letter advised the veteran of how disability evaluations and 
effective dates are assigned, and the type of evidence which 
impacts those determinations.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service personnel and medical records; post-service 
treatment records; VA examination reports; and hearing 
testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).
	
Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions; service 
personnel and medical records; post-service private and 
military treatment records; VA examination reports; and 
hearing testimony.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, such as 
arthritis, will be presumed to have been incurred in service 
if they are manifest to a compensable degree within the first 
year following active service. 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Bilateral Shoulders

The veteran's service medical records show no complaints, 
findings, or diagnoses of any right or left shoulder 
problems.  Evaluations of the veteran during his period of 
service make no reference to any specific bilateral shoulder 
disabilities, and he specifically denied painful shoulders on 
his January 2001 Report of Medical History.  

Additionally, there is no evidence of any bilateral shoulder 
disabilities, to include any arthritis, in the year after the 
veteran's period of service (as required for presumptive 
service connection), or for several years later.    

In this regard, a May 2001 VA general medical examination 
report did not refer to any shoulder problems.  

A May 2004 treatment entry from Little Rock Air Force Base 
indicated that the veteran was seen for problems with both 
shoulders for the previous three months.  The veteran 
reported that he had left shoulder pain since wrestling.  The 
assessment was bilateral rotator cuff tendonitis/bursitis.  
Another May 2004 entry noted that the veteran presented for a 
steroid injection to the bilateral acromioclavicular joints.  
The assessment was bilateral acromioclavicular 
osteoarthritis.  

On a September 2004 VA spine examination the veteran 
reported, as to his shoulders, that he was diagnosed in the 
past year at Little Rock Air Force Base and told that he had 
arthritis in the acromioclavicular region.  He stated that he 
noted the onset of his symptoms during the past year and that 
they were mainly with internal range of motion of his 
shoulders.  The assessment included osteoarthritis of the 
acromioclavicular joints.  A September 2004 VA X-ray report 
noted that the acromioclavicular joints were normal.  

An October 2004 treatment report from Little Rock Air Force 
Base indicated that the veteran had a past medical history 
that included degenerative joint disease, bilateral 
acromioclavicular joints.  The assessment included history of 
degenerative joint disease.  

In a December 2004 addendum to the September 2004 VA spine 
examination report, the examiner reported that the veteran 
was previously evaluated in September 2004 and that the 
preliminary diagnosis was suggested to be osteoarthritis.  
The examiner noted, however, that subsequent X-ray reports 
revealed no evidence of spurring or osteoarthritis.  The 
assessment included recurrent bilateral acromioclavicular 
joint/shoulder pain felt to be musculoskeletal.  

A July 2005 private treatment report from T. S. Roberts, 
M.D., noted that the veteran complained of bilateral shoulder 
pain that was worse in the left shoulder.  The veteran 
reported that the pain started gradually.  He stated that he 
used to be a scout in the Army and that he carried a 100 
pound pack and that straps went over his shoulders.  He 
indicated that they gradually started hurting and he went to 
both the VA and the base.  It was noted that the veteran was 
diagnosed with tendonitis, bursitis, and arthritis, and that 
he had been placed on a rotator cuff program.  The impression 
was acromioclavicular arthrosis.  An August 2005 entry noted 
that the veteran reported that is left shoulder was doing 
better after an injection.  The impression, at that time, was 
acromioclavicular arthrosis, bilateral, with the left doing 
very well and the right doing very well.  

A July 2007 statement from H Raney, M.D., reported that the 
veteran was currently under sustained treatment for bilateral 
shoulder degeneration, including daily anti-inflammatory 
medication therapies. 

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

Upon consideration of the evidence, the Board notes that the 
veteran's service medical records revealed no complaints or 
findings of any shoulder disability, nor did the veteran 
complain of shoulder problems on the VA general medical 
examination in May 2001.  The May 2004 treatment report from 
Little Rock Air Force base noted the veteran reporting pain 
in both shoulders beginning three months previously.  
Likewise, at the September 2004 VA spine examination, the 
veteran reported that he had an onset of shoulder symptoms 
only during the previous year.  

While the veteran contends that his shoulder problems began 
in service, the Board finds his denial of shoulder pain on 
the January 2001 service examination, the lack of complaints 
on the VA general medical examination in May 2001, and his 
statement to treatment providers in May 2004 that the onset 
of problems began three months previously to be entitled to 
greater probative weight.  See Madden v. Gober, 123 F.3d 
1477, 1481 (Fed. Cir. 1997) (the Board is entitled to 
discount 
the weight, credibility, and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence).  

The weight of the competent evidence demonstrates that the 
veteran's bilateral shoulder disorder began several years 
after active service and was not caused by any incident of 
service.  These conditions were neither incurred in nor 
aggravated by service.  As the preponderance of the evidence 
is against the claims, the benefit-of-the-doubt rule does not 
apply, and the claim for service connection must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

Cervical Spine

Service medical records note the veteran was seen in June 
1999 for complaints of neck pain after working under a jeep.  
There were notations by the examiner as to the veteran's neck 
and thoracic spine.  The examiner also reported that the 
supraspinatus muscles were tight, bilaterally.  The diagnosis 
was cervical muscle sprain.  The veteran had no complaints 
regarding his cervical spine on the January 2001 service 
examination or on the May 2001 VA general medical 
examination.

A September 2001 private treatment report from Marsh 
Chiropractic, P.S., noted that the veteran was seen for sharp 
neck pain.  Another September 2001 entry also referred to 
neck complaints.  

A May 2004 treatment report from Little Rock Air Force Base 
noted that the veteran reported that he had always had muscle 
spasms in the neck.  He stated that he was a scout in the 
service and that he had to carry a 100 pound pack.  The 
assessment included cervalgia due to myofascial pain.  It was 
noted that there was no evidence of degenerative joint 
disease and that there was no spasm at that time.  The 
examiner indicated that given the recurrent spasms, he 
suspected that there was some degree of myofascial pain.  

A September 2004 VA spine examination report noted the 
veteran reporting that he noticed some neck spasm and 
discomfort in the right trapezius while working on a jeep 
during service.  He stated that the discomfort in the right 
trapezium continued following his discharge.  He also 
indicated that he was a scout in the military and that he was 
required to carry heavy weights every day.  The assessment 
included osteoarthritis of the cervical spine.  A September 
2004 X-ray noted that on the lateral views as seen down 
through C7, the disc spaces were normally maintained with no 
bony abnormalities seen.  It was reported that no 
subluxations were seen in flexion and extension.  The 
impression was a normal cervical spine.  

In a December 2004 addendum to the September 2004 VA spine 
examination, the examiner stated that the veteran was 
previously evaluated in September 2004 and that the 
preliminary diagnosis suggested osteoarthritis.  The examiner 
stated that subsequent X-ray reports revealed no evidence of 
spurring or osteoarthritis.  The assessment included 
recurrent cervical spine pain, unspecified.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

Pain alone without a diagnosed or identifiable underlying 
malady or condition does not in and of itself constitute 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal 
dismissed in part, and vacated and remanded in part, Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Here, 
while a diagnosis of cervical arthritis was provided by the 
VA examiner in September 2004, such diagnosis was provided 
without X-ray results.  Following review of the September 
2004 X-ray, which revealed a normal cervical spine, the 
examiner amended the diagnosis to unspecified cervical spine 
pain.  Thus, in the absence of a chronic pathological process 
associated with the veteran's cervical spine pain, the 
preponderance of the evidence is against the claim for 
service connection.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Service connection for bilateral shoulder disabilities is 
denied.  

Service connection for cervical spine pain is denied.


REMAND

The other issue on appeal is entitlement to service 
connection for a lumbar spine disability.  

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to those claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  

The veteran's service medical records show treatment for a 
possible back problem on one occasion during service.  A June 
1999 treatment entry noted that the veteran was seen for an 
injury after working under a jeep.  He reported that he 
suffered neck pain while working under a dashboard.  There 
was also a reference that was somewhat illegible, to T2, T3, 
T4, and T5.  

An August 2001 treatment report from Madigan Army Medical 
Center, just a month after the veteran's separation from 
service, noted that he was seen for back pain after lifting a 
ladder.  The assessment included low back strain.  

An August 2001 private treatment report from Marsh 
Chiropractic, P.S., on that same day, noted that the veteran 
had aberrant spine alignment in the lower thoracic spine as 
well as lumbar spasms.  Other August 2001 entries referred to 
the veteran's sacrum.  

A May 2004 treatment report from Little Rock Air Force Base 
noted that the veteran reported that he had always had muscle 
spasms in the neck and low back.  He stated that he was a 
scout in the service and that he had to carry a 100 pound 
pack.  The assessment included chronic, recurrent low back 
pain.  The examiner noted that there was possible/probable 
secondary degenerative joint disease due to heavy weight 
bearing as a scout.  

A September 2004 VA spine examination report noted the 
veteran reporting that he was a scout in the military and 
that he was required to carry heavy weights every day that 
led to discomfort in his lower back.  The assessment included 
osteoarthritis of the lumbar spine.  A September 2004 X-ray 
indicated that there was no evidence of spondylolysis and 
that the disc spaces were normally maintained with no 
fractures seen.  It was noted that there were minimal 
degenerative spurring noted anteriorly in the mid lumbar 
spine.  The impression was essentially normal study.  

In a December 2004 addendum to the September 2004 VA spine 
examination, the examiner stated that the veteran was 
previously evaluated in September 2004 and that the 
preliminary diagnosis suggested osteoarthritis.  The examiner 
stated that subsequent X-ray reports revealed no evidence of 
spurring or osteoarthritis.  The assessment included 
recurrent lumbar spine pain, felt to be mechanical low back 
pain.  

As there is a conflicting opinion between the September 2004 
X-ray report and the examiner's conclusion in the December 
2004 addendum as to the existence of spurring in lumbar 
spine, the Board finds that another VA examination with 
opinion is necessary on this issue.  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 provide that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  
        
Accordingly, the case is REMANDED for the following:  

1.  Ask the veteran to identify all 
medical providers who have treated him 
for lumbar spine problems since October 
2004.  After receiving this information 
and any necessary releases, contact the 
named medical providers and obtain copies 
of the related medical records which are 
not already in the claims folder.  

2.  Schedule the veteran for a VA spine 
examination to determine the nature of 
his claimed lumbar spine disability and 
its possible relationship to service.  
The claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  All necessary 
tests, including X-ray, should be 
conducted and the findings reported in 
detail.  The examiner should diagnose all 
current lumbar spine disorders.  Based on 
a review claims file, examination of the 
veteran, and generally accepted medical 
principles, the examiner should provide a 
medical opinion, with adequate rationale, 
as to whether it is as likely as not (50 
percent or greater probability) that any 
currently diagnosed lumbar spine 
disability is etiologically related to 
his period of service.  

3.  Thereafter, review the veteran's 
claims for entitlement to service 
connection for a lumbar spine disability.  
If the claim is denied, issue a 
supplemental statement of the case to the 
veteran and his representative, and 
provide an opportunity to respond before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


